UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-6652


CHRISTIAN ISRAEL LAVANDERA-HERNANDEZ,

                      Petitioner – Appellant,

          v.

DUANE TERRELL, Superintendent; ROBERT C. LEWIS, Director of
Prisons; THEODIS BECK, Secretary,

                      Respondents - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:12-cv-00553-TDS-LPA)


Submitted:   August 29, 2013                 Decided:   September 4, 2013


Before DUNCAN, AGEE, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Christian Israel Lavandera-Hernandez, Appellant Pro Se. Clarence
Joe DelForge, III, NORTH CAROLINA DEPARTMENT OF JUSTICE,
Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Christian Israel Lavandera-Hernandez seeks to appeal

the    district     court’s      order    denying     relief        on    his   28    U.S.C.

§ 2254 (2006) petition.             The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28     U.S.C.      § 2253(c)(1)(A)          (2006).             A        certificate       of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                        28 U.S.C. § 2253(c)(2)

(2006).    When the district court denies relief on the merits, a

prisoner        satisfies     this        standard       by     demonstrating           that

reasonable       jurists      would      find     that    the        district         court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                    When the district court

denies     relief        on   procedural         grounds,       the       prisoner       must

demonstrate       both    that    the     dispositive         procedural        ruling    is

debatable, and that the petition states a debatable claim of the

denial of a constitutional right.                Slack, 529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that   Lavandera-Hernandez          has    not    made    the       requisite     showing.

Accordingly, we deny a certificate of appealability, deny leave

to    proceed    in   forma      pauperis,      and   dismiss        the    appeal.       We

dispense     with     oral     argument      because      the        facts      and    legal



                                            2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3